SANBORN, Circuit Judge
(dissenting). While acquiescence in the rejection of claims on references in the Patent Office and the acceptance of a patent on amended claims estops the patentee from maintaining that the amended claims secure to him a monopoly of the use of the devices shown in the references, that is the limit of the estoppel., He is not estopped thereby from securing by amended claims every novel and useful device, composition, and process that he has discovered or invented that is not disclosed by those references. National Hollow Brake Beam Co. v. Interchangeable Brake Beam Co., 106 Fed. 693, 713, 714, 45 C. C. A. 544, 566, 565. A patentee never acquiesces in the rejection of a claim which he immediately reasserts in the form of an amended claim and successfully secures by a patent where the device of that claim is not .shown in the references cited.
The references specified in the Patent Office were to the patents to Kennedy,- No. 685,211, October 22, 1901; to Cheesbrough, No. 755,-357, March 22, 1904; tó Sproessig, No. 800,506, September 26, 1905; and to Kistenmacher, No. 440,314, November 11, 1890. Typical claims of the patent for the process and the product respectively which the patentee never acquiesced in the rejection of and finally secured by his patent are:
“8. The process of producing dust collecting or absorbing substances which consists in drying sawdust and adding thereto a relatively nonvolatile oily substance adapted to form an almost imperceptible film thereon whereby said sawdust is given a permanent affinity for dust and like particles.”
“16. The herein described product consisting of comminuted absorbent material permanently impregnated with a relatively nonvolatile oily substance, the surface of said absorbent material having a glassy or glazy appearance and being free from globules or particles of the said oily substance, and said material being .free from any constituent or ingredient capable in the finished product of smearing, staining, or soiling fabrics upon which it is used!”
The object which the patentee sought to attain was a granular product, light in weight, free from aqueous moisture, filled with nonvolatile oil so completely absorbed that it would be dry, and free from-globules of oil, and would attract and hold the particles of dust to its oil glazed surfaces when it was sprinkled upon and swept from floors, carpets, and more delicate fabrics without staining or soiling them. Such a product and such a method of making it Singer invented and secured by this patent. The principle of his invention was the use (1) of sawdust or another similar absorbent, (2) from which all aqueous moisture had been expelled so that it was capable of receiving nonvolative oil to the full extent of its absorbing capacity, and (3) a nonvolatile oil so completely absorbed that the absorbent material should be covered with a glassy film, and should be free from globules of oil so that it would- not stain or soil delicate fabrics when sprinkled upon and swept from them. What was there in the references in the Patent Office to limit or anticipate the claims of the patent which secured to Singer this process and product? On this record there was *273certainly nothing in the patents to Kennedy, to Clieesbrougli, and to Sproessig, for the appellant-defendant did not put these patents in evidence, and the patented claims to Singer which have been recited remained a demonstration in the absence of proof of the patents referred to that the patentee never acquiesced in the rejection of any claim to his process or his product that was either limited or anticipated by those references. Not only this, hut, while these references are absent from the record, there is testimony in the record that they were of such a character that they neither limited nor anticipated the claims of this patent to Singer. These references may therefore be dismissed. *
The patent to Kistenmacher is before us, and seems to he the one upon which counsel for the defendant-appellant much rely. Kistenmacher says in his specification that his “invention relates to a certain process of preparing sawdust by saturating it with a volatile solvent — such as benzine or gasoline — and it has for its object to economize the use of said solvent by causing it only to be absorbed by the surface of the individual grains of sawdust (in which position alone it is effective), and I obtain this result by first washing the sawdust in water and in then partially drying it whereby the interior of the several grains are left moist, the exterior thereof alone being dry, and in then causing the dry exterior to take up the volatile solvent. * * * By this washing, soaking, or boiling operation the sawdust absorbs a larger percentage of water, and upon the application of the benzine, said benzine will not be so quickly absorbed.” The principle of Singer’s invention was the perfect absorption by the sawdust of the largest possible amount of nonvolatile oil, to the end that the oil would never evaporate or volatilize, but would remain permanently in the product, so that it would be susceptible to shipment and to storage for months, and would still remain effective and merchantable. The principle of Kistenmacher’s invention was the prevention of the absorption of the volatile oil he used by the sawdust by first saturating the latter with water so that the least possible amount of the volatile oil would be absorbed by the surface only of the particles of sawdust, and the object of his invention was to save benzine. Singer’s process was thoroughly to dry his sawdust, and then to cause it to absorb completely the largest amount of nonvolatile oil it was capable of receiving. The process of Kistenmacher was thoroughly to soak and wet with water his sawdust, and to dry the surface of its grains only so that they would absorb the least possible amount of nonvolatile oil, and then to mix them with that kind of oil. The principles of the two inventions were diametrically opposed. The objects sought by them were radically different. The means used, the thorough drying of the sawdust and the nonvolatile oil of Singer, and the water-soaked sawdust dry on the surface of the particles only and the volatile oil of Kistenmacher, differed radically in themselves and in their necessary effects and necessarily manufactured radically different products, for water-soaked sawdust mixed with a volatile oil could not long have retained, if it ever really had, any effective or merchantable quality as a dust collector, because the volatile oil on the surface of the grains of sawdust not capable of penetrating and being absorbed by them *274on account of the water therein would necessarily evaporate in a very few moments, while the dry sawdust of Singer subsequently thoroughly saturated yvith relatively nonvolatile oil so that the surfaces of the grains were glazed therewith, would permanently retain their dust-collecting attributes and remain merchantable and effective. It was doubtless in view of these facts that the expert examiners in the Patent Office, although they had cited the Kistenmacher patent, concluded on final examination that it neither anticipated nor limited the claims of Singer which have been recited, and passed them to patent as they did. In my opinion that decision was right because in principle, in* object, in means, in process, and in product the invention of Singer radically differed from and was the opposite of that of Kistenmacher.
Was this process or product of Singer anticipated by the British patents to Rosenfeld, No. 21,471, October 1, 1901, to Fischer, No. 6,725, April 25, 1904, or to Bauer, No. 16,679, June 22, 1905, which were not referred to in the Patent Office, but were presented at the hearing below?
The patent to Rosenfeld describes the process of making a dust absorbent “for use in brushing floors and sweeping pavements of all kinds.” He declares■ that the preferred mixtures are: Rirst, “100 parts by weight of fine dry sand and 5 parts of -vulcan oil or some other fatty matter”; second, “100 parts by weight peat or wood shavings and 8 to 10 parts by weight vulcan oil”; third, “94 parts cement, 6 parts asphaltum or bituminous earth and 22 parts oil.” The process of manufacturing this mixture is thus described in the provisional specification:
“The vulcan oil is poured into a vessel and constantly stirred and the pulverized cement is gradually added in suitable quantities until the above-mentioned proportion has been reached. As a result of the stirring the materials first form an even paste which then gradually turns into a greasy granular mass.”
Evidently Rosenfeld had never conceived the process or the product of Singer, a product filled with nonvolatile oil so completely absorbed that no globules of oil remained upon the surfaces of the grains, but those surfaces are glazed over so that the product will not soil carpets and more delicate fabrics. Because Rosenfeld did not describe or use the same or equivalent means and did not make the same or an equivalent product, it seems to me that he did not anticipate the process or the product of Singer. He failed to perceive or to write that a thoroughly dried material with the maximum capacity to absorb oil and a complete absorption of the oil therein so that no globules would remain on the surface of the grains and the product would not be greasy were indispensable to a permanently merchantable product that could be used on delicate fabrics without soiling or smearing them. The truth is he was not seeking, he did not discover, and he did not claim to have discovered any such product or any method of making it. He was seeking to discover and make a product that might be used on floors and pavements which would not be injured by grease, or oil, or fat. His pi'oduct was a greasy granular mass usable in sweeping such floors and pavements, but useless for the purpose *275of Singer, llie collection of dust from and the cleansing of carpets and delicate fabrics, the smearing or soiling of which with oil or grease would injure and perhaps destroy.
The invention of Fischer was a mixture of sand, infusorial earths, sawdust, and like substances, which do not saponify oils or fats with “a hygroscopic substance” such as ground chloride of magnesium or chloride of calcium “in a finely divided or liquid form” with or without the addition of oil or fat. The invention was the mixture of the hygroscopic substance with .the other materials. And because Singer did not claim, describe, or use that hygroscopic substance as one of the ingredients of his mixture, and Fischer insisted that any mixture without that substance lacked the efficiency of his product, and because Fischer failed to describe or claim the thorough drying of the sawdust or other absorbent, the complete absorption of the oil and the glassy surface of the grains which made the product of Singer efficient and permanently merchantable and prevented it from'smearing or soiling delicate fabrics, the process and the product of Fischer do not seem to me to have been the equivalents of those of Singer, and i think they fail to anticipate them.
The patent to Bauer, No. 16,679, sécures a dust-laying composition and the process of manufacturing it. The ingredients of the composition are stated in the specification to be -100 grammes of stearine, 100 grammes of beeswax, 3 litres of mineral oil. 25 kg. 500 gr. of perfectly dry river sand, 2 kg. 500 gr. of sawdust from fir tree wood and 500 gr. of English or Venetian red, and the process of manufacture consists hi melting the stearine and beeswax by the application of heat, the addition of the oil, the boiling of this mixture, the subsequent addition of the sand, sawdust, and Venetian red, and the thorough admixture of all these ingredients. Neither comment nor reflection may present a more conclusive demonstration than the reading of the description of the ingredients and the method of manufacture of this .mixture that this composition and the process of making it neither anticipate nor suggest the simple and effective method and composition of Singer. And here ends the review of the patents that are claimed to anticipate that of Singer. It is a settled rule for the construction of patents that the interpretation which sustains and vitalizes them should be preferred to that which strikes down and paralyzes them. Singer’s invention may not be a great or a pioneer one. That invention and the prior art present one of those cases in which several inventors produce by different processes different compositions which colled dust with varying degrees of operative success. Under such circumstances, each inventor is entitled to his own method and composition so long as they differ from those of his competitors, and do not include theirs. Railway Company v. Sayles, 97 U. S. 554, 556, 24 L. Ed. 1053; McCormick v. Talcott, 20 How. 402, 405, 15 L. Ed. 930.
The expert examiners in the Patent Office and the Commissioner of Patents, after repeated consideration and reflection concerning the claims of this patent, were.finally of the opinion that the process and the product of Singer described in the specification and claims of this patent fell under this rule of law and they issued to him the lawful *276grant of a monopoly of their use. The Circuit Court examined the evidence in the record in hand and reached the same conclusion, and I am unahle to concur with the majority of this court in the view that they were wrong. In my opinion the patent should be sustained.